DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Examiner’s Note
3.	The Office has relied on national phase publication US 2013/0207047 A1 as the English equivalent of WIPO publication WO 2012/050001 A1 (herein referred to as “Suda et al.”).

Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3-8, 11-18, and 20-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 9, 10, 11, 13, and 18 of U.S. Patent No. 10,593,892 B2 (herein referred to as “Wolohan et al.”).  Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:
Regarding Claims 1, 4, 5, 11, 12, and 20-22, Wolohan claims the following compound:

    PNG
    media_image1.png
    261
    262
    media_image1.png
    Greyscale

(Claim 9), which is used in an organic layer (interposed between electrodes) of an organic light-emitting device (OLED) (Claim 18).

	Regarding Claims 3, 6-8, and 13-18, Wolohan et al. claims an organic light-emitting device (OLED) comprising an organic layer interposed between electrodes; the organic layer comprises any one of the following:

    PNG
    media_image2.png
    275
    338
    media_image2.png
    Greyscale

(Claim 10) where X1-2 = O or S, R1-6 = hydrogen or substituent, at least one of R1-6 = carbazole, and at least one of R1-6 = aza-triphenylene.  Wolohan et al. claims that the OLED is incorporated into a lighting panel (Claim 11); the light-emitting layer further comprises the following host:

    PNG
    media_image3.png
    187
    374
    media_image3.png
    Greyscale

(Claim 13).

Claim Rejections - 35 USC § 112
6.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


7.	Claims 1, 3-8, 10, and 13-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1 and 13, which the other claims are dependent upon, and Claim 7 now recite that “at least one of R1 to R6 and R comprises at least one chemical group selected from the group consisting of” Formula I and Formula II.  However, it is the position of the Office that the Applicant’s originally filed Specification fails to support this new limitation with respect to R and Formulae I and II.  Notice that nowhere in the present Specification does it disclose the possibility that R is (or contains) a chemical group represented by Formula I or II as defined by the Applicant.  
Furthermore, Claim 8 recites “wherein R1 to R6 and R are each independently selected” from the recited chemical structures.  However, it is the position of the Office that the Applicant’s originally filed Specification fails to support this new limitation with respect to R and the recited chemical structures.
Furthermore, Claim 21 recites “wherein at least one of R, R1, R2, R3, R4, R7, R8, R9, and R10 comprises a chemical group selected from the group consisting of” the 

Claim Rejections - 35 USC § 102
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


9.	Claims 1, 3, 5, 6, 8, 13, 14, 16, 17, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ma (US 2013/0175507 A1).
	Regarding Claims 1, 3, 5, 6, 8, 13, 14, and 20, Ma discloses the following compound:

    PNG
    media_image4.png
    296
    389
    media_image4.png
    Greyscale

(page 13) such that X1 = S, X2 = O, R1-2 = R4 = hydrogen, R3 = heteroaryl (substituted carbazolyl), and R5-6 = joined to form a phenyl ring of Formula I as defined by the Applicant.  Ma discloses an organic electroluminescent (EL) device comprising a pair of 

Regarding Claims 16 and 17, Ma discloses that there further exists a non-emissive layer comprising its inventive compound (which can comprise the above compound) ([0068]).  Ma discloses other embodiments (present as host in the light-emitting layer):

    PNG
    media_image5.png
    316
    405
    media_image5.png
    Greyscale

(page 11) (which comprises a triphenylene containing a benzo-fused thiophene).

10.	Claims 1, 3, 5-8, 11, 13, 14, 17, and 20-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hikime et al. (JP 2013-058560 A).
	Regarding Claims 1, 3, 5, 6, 8, 13, 14, 17, and 20, Hikime et al. discloses the following compound:

    PNG
    media_image6.png
    263
    241
    media_image6.png
    Greyscale

(page 21) such that X1-2 = NR (with R = aryl (phenyl)), R1 = R3 = hydrogen, R2 = R4 = heteroaryl (dibenzothiophenyl), and R5-6 = joined to form a phenyl ring of Formula I as defined by the Applicant.  Hikime et al. discloses an organic electroluminescent (EL) device comprising a pair of electrodes for the construction of displays, interposed therein organic layers, at least one of which comprises its inventive compounds ([0016], [0023]); its inventive compounds serve as host material in the light-emitting layer and/or as material comprising the hole-transporting layer, electron-blocking layer, or electron-transporting layer ([0093]).

	Regarding Claim 7, Hikime et al. discloses another embodiment:

    PNG
    media_image7.png
    254
    237
    media_image7.png
    Greyscale

1-2 = NR (with R = aryl (phenyl) or heteroaryl (dibenzothiophenyl)), R1-2 = R4 = hydrogen, R3 = heteroaryl (corresponds to Formula I), and R5-6 = joined to form a phenyl ring of Formula I as defined by the Applicant.

	Regarding Claims 11, 21, and 22, Hikime et al. discloses the following compound:

    PNG
    media_image8.png
    239
    203
    media_image8.png
    Greyscale

(page 18) such that X1-2 = NR (with R = aryl (phenyl)), R1-2 = R4 = R7-10 = hydrogen, and R3 = silyl (Si(phenyl)3) of Formula III as defined by the Applicant.  

11.	Claims 1, 4, 5, 6, 8, 11, 13, 14, 20, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hattori et al. (JP 2015-213119 A).
	Regarding Claims 1, 4, 5, 6, 8, 13, 14, and 20, Hattori et al. discloses the following compound:

    PNG
    media_image9.png
    207
    367
    media_image9.png
    Greyscale

2 = S, R2 = R6 = heteroaryl (carbazolyl), and R1-2 = R3-4 = R5 = hydrogen of Formula II as defined by the Applicant.  Hattori et al. discloses an organic electroluminescent (EL) device for the construction of displays; the device comprises a pair of electrodes interposed therein organic layers including a light-emitting layer ([0023]-[0024]).  The light-emitting layer comprises a host material and dopant material; its inventive compounds serve as host material ([0090]-[0091]).

	Regarding Claims 11 and 22, Hattori et al. discloses the following compound:

    PNG
    media_image10.png
    221
    361
    media_image10.png
    Greyscale

(page 40) such that X2 = O, R3 = R10 = substituted heteroaryl (phenyl-substituted pyrazolyl), and R1-2 = R4 = R7-9 = hydrogen of Formula IV as defined by the Applicant.

12.	Claims 1, 3, 6, 8, 11, 13-15, 17, 19, 20, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suda et al. (WO 2012/050001 A1).
	Regarding Claims 1, 3, 6, 8, 13-15, 17, 19, and 20, Suda et al. discloses the following compound:

    PNG
    media_image11.png
    168
    397
    media_image11.png
    Greyscale

1-2 = S, R2 = heteroaryl (carbazolyl), and R3-6 = hydrogen of Formula I as defined by the Applicant.  Suda et al. discloses the following organic electroluminescent (EL) device for the construction of displays (and the like):

    PNG
    media_image12.png
    447
    609
    media_image12.png
    Greyscale

(Fig. 1) comprising substrate (1), anode (2), hole-injecting layer (3), hole-transporting layer (4), light-emitting layer (5), electron-transporting layer (6), and cathode (7) ([0072], [0203]).  Suda et al. discloses that its inventive compounds can be used as dopant material (in combination with host material) in the light-emitting layer of the organic EL device ([0084]-[0086]).  Suda et al. discloses a wide variety of host materials (including charge-transporting compounds) that can be used in the light-emitting layer, including carbazole derivatives and metal complexes ([0092]-[0093]).

	Regarding Claims 11 and 22, Suda et al. discloses another embodiment:

    PNG
    media_image13.png
    118
    797
    media_image13.png
    Greyscale

1-2 = O, R2 = R9 = heteroaryl comprising non-fused five-membered heteroaromatic ring (thiophene), and R1 = R3-4 = R7-8 = R10 = hydrogen of Formula III as defined by the Applicant.

13.	Claims 1, 4-6, 13, 14, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schaefer et al. (US 2012/0241681 A1).
	Schaefer et al. discloses the following compound:

    PNG
    media_image14.png
    233
    370
    media_image14.png
    Greyscale

(page 5) such that X2 = NR (with R = aryl (phenyl)), R5-6 = joined to form a phenyl ring, R1 = R3-4 = hydrogen, and R2 = heteroaryl (N-phenylcarbazolyl) of Formula II as defined by the Applicant.  Schaefer et al. discloses that the above compound is utilized in an organic layer (interposed between electrodes) of an organic electroluminescent (EL) device ([0019]).

Claim Rejections - 35 USC § 103
14.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the 

15.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating
 	obviousness or nonobviousness.

16.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Suda et al. (WO 2012/050001 A1).
	Suda et al. discloses the compound of Claim 1 (used in an organic light-emitting device (OLED)) as shown above in the 35 U.S.C. 102(a)(1); the compound is shown below:

    PNG
    media_image11.png
    168
    397
    media_image11.png
    Greyscale

(page 11).  Suda et al. discloses that its inventive compounds are encompassed by the following formula:

    PNG
    media_image15.png
    128
    376
    media_image15.png
    Greyscale

([0021]) where X = O or S, n = 0-2, and the sum of two n’s = 1-4 ([0021]).  However, Suda et al. does not explicitly disclose the compound as recited by the Applicant.  Nevertheless, it would have been obvious to modify compound (2-17) as disclosed by 1-2 = O (or at least one of X1-2 = O) of Formula I defined by the Applicant.  The motivation is provided by the fact that the modification merely involves the exchange of one group (S) for a functional equivalent (O) of the same group selected from a highly finite list as taught by Suda et al., thus rendering the production predictable with a reasonable expectation of success.

17.	Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Suda et al. (WO 2012/050001 A1) as applied above and in further view of Seo (US 2014/0367645 A1).
	Suda et al. discloses the organic electroluminescent (EL) device (OLED) of Claim 13 as shown above in the 35 U.S.C. 102(a)(1) rejection.  Suda et al. discloses that its inventive compounds can be used as dopant material (in combination with host material) in the light-emitting layer of the organic EL device ([0084]-[0086]); a wide variety of host materials (including charge-transporting compounds) that can be used in the light-emitting layer ([0092]-[0093]).  However, Suda et al. does not explicitly disclose the host material as recited by the Applicant.
	Seo discloses the following compound: 

    PNG
    media_image16.png
    245
    411
    media_image16.png
    Greyscale

sp2-Csp2 bond) which, when used as host material in the light-emitting layer of an organic EL device, results in high efficiency and long life-span ([0022], [0064]).  It would have been obvious to incorporate the compound above as disclosed by Seo (above) to the light-emitting layer of the organic EL device as disclosed by Suda et al. as host material.  The motivation is provided by the disclosure of Seo, which teaches that the utilization of its inventive compounds as host material results in high efficiency and long life-span of the device.

Conclusion
18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L YANG whose telephone number is (571)270-1137.  The examiner can normally be reached on Mon-Fri, 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/JAY YANG/Primary Examiner, Art Unit 1786